Citation Nr: 0317104	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of status post excision of ganglion cyst on 
dorsum, left hand (nondominant) currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for cysts of the right 
index finger, left jaw, and left forearm


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating action of the Department of 
Veterans Affairs (VA) in Montgomery, Alabama.  That decision 
granted a 10 percent rating for the veteran's status post 
excision of ganglion cyst of the left hand.  That decision 
continued the denial of service connection for cyst of the 
right finger, left jaw, and left forearm.  


REMAND

In a letter dated in March 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), of the 
evidence needed to substantiate his claims, and of what 
evidence he was responsible for obtaining.  The VCAA notice 
was provided with respect to the veteran's claims for service 
connection for a cystic  condition and an increased rating 
for scars.  However, the United States Court of Appeals for 
the Federal Circuit has determined that such notice was 
inadequate because it limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Disabled American Veterans, v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Service medical records dated in June 1970, August 1970, and 
March 1971 show treatment for ganglions on both wrists and 
the right index finger.  Post service, the veteran received 
treatment for recurrent ganglion cyst in the right hand and 
left forearm.  The Board finds that a medical opinion as to 
the etiology of the veteran's current cystic condition is 
necessary to determine whether direct service connection is 
warranted or to determine whether his current cystic 
condition is related to his service-connected residuals of 
ganglion cyst excision.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should advise the veteran that 
he has up to one year after the March 25, 
2003 VCAA notice letter to submit 
additional evidence.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a skin disease 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be set forth in 
detail.  Based on a review of the records 
contained in the claims folder and 
results of the examination, the examiner 
is asked to provide an opinion as to 
whether it is as least as likely as not 
that any current skin condition is 
related to his service-connected 
residuals of ganglion cyst excision, or 
to of ganglion cysts in service.  

3.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
consideration of the recently revised 
skin regulations. 

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran an appropriate supplemental statement 
of the case, and afford him the opportunity to provide 
written or other argument in response thereto before the 
claims file is returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


